Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:bclark@caneclark.com April 14, Via Facsimile: (202) 772-9217 and Regular US Mail Mail Stop THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F Street N.E. Washington, DC20549 Attention:Suzanne Hayes Re:Znomics, Inc. Registration Statement on Form SB-2 Filed December 20, 2007 File No. 333-148220 We write on behalf of Znomics, Inc., (the “Company”) in response to Staff’s letter of January 16, 2008, by Jeffrey P. Rideler, Assistant Director of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Registration Statement on Form SB-2, filed December 20, 2007, (the Comment Letter”).On behalf of the Company, we are providing this response.The factual information provided herein relating to the Company has been made available to us but the Company.Paragraph numbering used for each response corresponds to the numbering used in the Comment letter. Form SB-2 General 1. The incorporation date is inconsistent in the filing.We note your statement on page 5 that you were incorporated on April 21, 2006.However, you state on page 36 that you were incorporated on March 20, 2006.Please revise. In response to this comment, the Company updated page 5 of the filing to reflect the incorporation date of March 20, 2006. 2. You refer to the NASD in several locations in your filing.NASD has changed its name to the Financial Industry Regulatory Authority.See Sec Release No. 34-56145 (July 26, 2007). In response to this comment, the Company updated references to the NASD throughout the filing to reflect the NASD’s name change. 3. We note from your website that your common stock began trading on the OTCBB under the new ticker symbol “ZNOM.OB” on January 4, 2008.Your former ticker symbol is disclosed in various places in your filing.Please update your filing accordingly. In response to this comment, the Company updated the filing to indicate the new ticker symbol as well as the date of change from the previous symbol. Cover Page 4. We note your statement that the offering price will be set by market factors and the independent decisions of the selling shareholder.Additionally, we note your statement that the last sale price of your common stock was $3.20 per share.Until a market develops, you are required to set a price for the shares being registered.Please revise to set a price or provide us with an analysis supporting your determination that a market has developed.Your analysis should include information as to how long the stock has been trading, the trading volume and the sales prices. In response to this comment, the Company updated the filing to include a set price of $1.50 per share. Summary, page 5 5. As currently written your document includes many terms that are not commonly understood.For example: · Retroviral insertional mutations; · Gene knockout mouse strains; · Functioning genomics; · High-throughput screening assays; · Mutagenesis; and · Haploid, early pressure diploid and F3 diploid. 2 The use of these terms makes it difficult for readers to understand your business.Please revise to avoid using industry jargon or explain the meanings of these terms the first time they are used. In response to this comment, the Company has revised the filing and removed industry jargon and technical terms from the Summary. The Company has also updated the Description of Business section to define all industry jargon and technical terms used therein. 6. The first paragraph of your summary states that you are engaged in the business of utilizing your technology platform and the expertise of your researchers to provide a new approach to drug development.However, the last paragraph states that you currently offer fish strains to university scientists and expect to use the library to develop disease models and assays to test drug-line compounds in the near future.Please revise your summary to clarify the source of your current revenues and explain how you are currently using your technology platform and expertise to provide a new approach to drug development. In response to this comment, the Company updated the summary of the filing to indicate that it is in the business of drug development and drug target development.This statement is further clarified in the Description of Business section of the filing. 7. Explain how your approach to drug development is new. In response to this comment, the Company determined that this information was most appropriately conveyed in the Description of Business section of the filing, and accordingly updated the Description of Business section to elucidate our approach to drug development utilizing zebrafish, and how this approach is new. 8. Revise the last paragraph to disclose when you expect to begin using the library to develop disease models and assays. In response to this comment, the Company determined that this information was most appropriately conveyed in the Description of Business section of the filing, and accordingly updated the Description of Business section to convey that it expects to use the Zenemark Library to develop disease models and/or assays in the third or fourth quarter of 2008. Risk Factors, page 8 General 9. Please include a risk factor that addresses your financial losses to date and whether you expect such losses to continue in the future. In response to this comment, the Company updated the filing to include a risk factor (at page 9) that addresses our financial losses, our expectation of future losses, and the risk 3 inherent in investing in our company due to our history of losses and expectation of future losses. 10. Please include a risk factor that addresses your ability to continue as a going concern, as reported by your public accountant. In response to this comment, the Company updated the filing to include a risk factor (at page 9) that addresses the risk inherent in investing in our company due to our history of losses, in spite of the fact that our public accountant did not issue a statement regarding our ability to continue as a going concern as part of our most recent audited financial statements. 11. Please include a risk factor that addresses the risks of your common stock being subject to “penny stock” rules.In this risk factor, please also discuss the effect on liquidity, specific legal remedies available to investors of penny stocks and how much remedies would affect the company. In response to this comment, the Company updated the filing to include a risk factor (at page 23) that addresses the risks of its common stock being subject to “Penny Stock” rules. Because payment of dividends is at the discretion of the Board of Directors .page 8 12. Please clearly state that readers should not rely on an investment in your company if they require dividend income. In response to this comment, the Company updated the filing to clearly state that readers should not rely on an investment in the Company if they require a dividend income. If we are not able to raise additional funds in the future page 8 13. Please expand your disclosure in this risk factor to quantify your current financial position.To the extent practicable, please quantify the additional funding that you will require in the next 12 months. In response to this comment, the Company updated the filing to expand the disclosure in this risk factor, quantifying our current financial position as well as additional funding that will be required in the next 12 months. 14. We note your disclosure that you may obtain additional financing by issuing debt securities.Please expand your disclosure to inform the investor that any holders of debt securities could have rights superior to existing shareholders. In response to this comment, the Company updated the Risk Factors section of the filing to inform investors that holders of debt securities could have rights superior to existing shareholders. 4 Because we have limited operating history page 9 15. To the extent practicable, please quantify the “significant funds” you will be required to spend on development and marketing activities. In response to this comment, the Company updated the referenced risk factor in the filing to quantify as much as possible the significant funds we anticipate spending on development and marketing activities. Because we are deploying unproven technologies page 9 16. Please disclose whether any of your personnel has had experience commercializing technologies and products similar to those you hope to develop. In response to this comment, the Company has updated the reference risk factor in the filing to generally describe the employees’ and consultants’ experience commercializing technologies and products similar to those the Company hopes to develop.A description of the employees’ and consultants’ experience has been added to the Significant Employees section. 17. Please clarify that you do not have any arrangements with third parties regarding the commercialization of any future product or products and that you may not be able to enter into such agreements on commercially acceptable terms. In response to this comment, the Company has updated the referenced risk factor in the filing to indicate that it does not have any arrangements with third parties regarding the commercialization of any future product or products, and that the company may not be able to enter into such agreements on commercially acceptable terms or at all. If zebrafish and our related services are not widely accepted by the market…page 9 18. Please expand your disclosure to describe the types of researchers your technology and products hope to target.Please further expand your disclosure to include lack of governmental approval as a barrier that may prevent researchers from using your products and technology. In response to this comment, the Company has updated the referenced risk factor in the filing to describe the types of researchers the Company hopes to target with its technology and products. The risk factor was further expanded to include clarification that there is no governmental approval that might act as a barrier to prevent researchers from using the Company’s products and technology. Because we currently have limited resources, marketing and sales capabilities page 9 19. Please revise the discussion to indicate when you believe you will need to obtain sales and marketing services. 5 In response to this comment, the Company has updated the referenced risk factor in the filing to indicate that it intends to obtain sales and marketing services in If we fail to manage growth effectively, our resources will be strained page 10 20. It is not clear if you currently have any collaborative agreements.If you do not, please clarify that you are referring to potential future collaborations.If you currently have collaborative agreements, they should be described in the business section. In response to this comment, the Company has updated the referenced risk factor in the filing to indicate that the Company completed work on its only collaborative agreement in December, 2007, that such agreement was formally terminated in March, 2008, and that the Company is referring to potential future collaborations in the risk factor. If we are not able to effectively protect our patent and proprietary rights page 10 21. We note your statement that you rely on patents to protect your proprietary rights.Additionally, you refer to patents that have been issued to you.According to your “Intellectual Property” discussion on page 42, it does not appear that you currently have any patents.Please revise to clarify that you currently do not have any patents and the discussion refers to potential future patents. In response to this comment, the Company updated the filing to specify in the “Intellectual Property” discussion the patents for which it has filed. Contaminations in our animal populations could damage our inventory page 11 22. Please disclose whether you have experienced a contamination, and, if so, the total cost to you of clean-up, renovation, disinfection, retesting and restarting. In response to this comment, the Company has updated the referenced risk factor in the filing to indicate that the Company has not experienced a contamination. 23. Are contamination expenses covered by insurance?If not, please revise your risk factor to clarify that you do not have insurance to cover contamination expenses. In response to this comment, the Company has updated the referenced risk factor in the filing to indicate that the Company does not have insurance to cover contamination expenses. If we fail to comply with existing regulations page 12 24. Please expand this risk factor to briefly describe the government regulations that have a material impact on your business. 6 In response to this comment, the Company has updated the referenced risk factor in the filing to briefly describe the government regulations that have a material impact on the Company’s business. These regulations are discussed in greater detail in the section entitled “Governmental Regulation”. If we are not successful in obtaining or maintaining licenses to essential technology . page 12 25. We note your statement that some of your technologies and biological materials have been acquired or licensed from third parties.Please identify the technologies and biological materials you have acquired the contracting parties.Additionally, revise the Business section to provide further disclosure of the licensing agreements, including aggregate payments, including milestone payments, duration and termination provisions, and any other material terms. In response to this comment, the Company revised the disclosure to state the Company entered into its first and, thus far, only biological material license in March, 2008, and that the Company anticipates additional licensing of potential drug targets, disease models or drug compounds in the future. If we are unable to locate and develop adequate facilities page 13 26. We note your statement that a material delay or an increase in cost may stall your growth plans and could adversely affect your business.Please revise to disclose when you anticipate acquiring or opening a new facility and the expected cost.Similarly, revise “Plan of Operations” to discuss this timetable and budget in more detail. In response to this comment, the Company revised the disclosure to indicate that the Company recently acquired additional space, the terms of that additional space, and that the Company does not anticipate needing to acquire more additional space for the year ending December 31, 2008. If we fail to recruit additional qualified personnel to develop our business page 13 27. If you have experienced difficulty attracting and retaining qualified personnel, please describe the difficulties you have experienced. In response to this comment, the Company has revised the disclosure to indicate that the Company has not had difficulty attracting and retaining qualified personnel. If changes in government regulations decrease the demand for the drug discovery .page 14 28. Please explain how legislation that contains “drug costs” will negatively affect you.For example, please clarify that reform legislation containing maximum prices that consumers may be charged for drugs will limit profits or may impair your ability to recoup expenses. 7 consumers may be charged for drugs will limit profits or may impair your ability to recoup expenses. In response to this comment, the Company revised the disclosure to more clearly indicate that reform legislation containing maximum prices that consumers may be charged for drugs will limit profits or may impair the Company’s ability to recoup expenses. Forward Looking assessments have been prepared by the current Managementpage 14 29. As a penny stock company. you are not eligible to rely on the safe harbor for forward looking statements contained in The Private Securities Litigation Reform Act.Please revise to remove the references to a safe harbor or specifically state that the safe harbor does not apply to your forward looking statements.Similarly revise “Plan of Operations” on page 44. In response to this comment, the Company has revised the disclosure to remove the references to a safe harbor both in the referenced risk factor and in the “Plan of Operations”. 30. We note that fluctuations in exchange rates and currency values may materially affect your future developments and performance.If you currently provide services or products to foreign corporations or incur expenses in foreign currencies, please consider including a separate risk factor.The risk factor should quantify the percentage of your revenues and/or expenses received/paid in foreign currencies, identify the currencies and the countries in which these services or products are provided. In response to this comment, the Company has updated the filing to supplement a risk factor to quantify the percentage of our revenues associated with foreign organizations and address associated issues. 31. We note that “certain other factors set forth in our filings with the Securities and Exchange Commission” may materially affect future developments and performance.Please identify these factors. In response to this comment, the Company has revised the disclosure to identify certain other factors that may materially affect future developments and performance. Because our business is dependent upon the performance of key employees page 15 32. The risk factor discussion appears to be disclosing the same risk as that described on page 13 following the caption “Because we depend on key scientific and management personnel, if we fail to retain personnel, it could delay or hurt development of our key technologies.”Please combine the two discussions or revise to clearly describe the distinct risks. Please note the discussion should identify the employees you consider to be key. 8 In response to this comment, the Company has revised the filing to combine the two referenced risk factors (now at page 15) and clearly identify the key employees. Because we conduct business outside of the United States page 16 33. Please add to this list the risk of additional expenditures associated with compliance with the regulations of foreign governments. In response to this comment, the Company has updated the referenced risk factor to include the risk of additional expenditure associated with compliance with the regulations of foreign governments. 34. Quantify the percentage of your business conducted outside the U.S. and the percentage conducted on behalf of foreign customers. In response to this comment, the Company has updated the referenced risk factor to include the percentage of business conducted outside the U.S. and the percentage conducted on behalf of foreign customers. 35. Identify the foreign countries in which you conduct business. In response to this comment, the Company has updated the referenced risk factor to include the specific foreign countries in which customers of the business reside and do business. Because the effects of some events are unforeseeable page 16 36. Please remove this risk factor, as it is a risk that is not specific to your business, but applicable to all businesses.Alternatively, revise your discussion to clarify why you believe you may experience consequences that are different or more severe than other types of businesses. In response to this comment, the Company has removed the referenced risk factor from the filing. Because certain stockholders control or have the ability to exert significant influence page 17 37. Please include a separate risk factor disclosing the possibility that the identified persons may sell a large number of their shares.The discussion should describe the potential consequences. In response to this comment, the Company updated the filing to include a separate risk factor disclosing the possibility that certain identified shareholders may sell a large number of their shares, along with a discussion of the potential consequences. 9 Because executive management is free to devote time to other ventures page 18 38. Please expand your disclosure to state whether any of your current officers and directors are currently employed by other entities.If any of your current officers and directors are currently employed by other entities, please identify these officers and directors, and state approximately how many hours per week they are devoting to your company. In response to this comment, the Company updated the disclosure to include a discussion of our officers and directors who are currently employed by other entities. 39. If any of your current officers and directors currently provide services to a competing company, or if you anticipate that any of your current officers and directors may become employed by a competing company, please discuss the risks associated with potential conflicts of interest in a separate risk factor. In response to this comment, the Company updated the disclosure to include a risk factor discussing our President’s position as an advisory board member to another biopharmaceutical company. Because the market may respond to our business operations and that of our competitors, our stock price will likely be volatile page 21 40. Please disclose the high and low trading price and average trading volume since being quoted on the OTCBB. In response to this comment, the Company revised the referenced risk factor to indicate the high and low trading price of the stock as well as the average trading volume since being quoted on the OTCBB. Selling Shareholders, page 22 41. Please identify each selling shareholder that is a broker dealer and identify each as an underwriter.The only exception to our position that a broker dealer is an underwriter is in circumstances in which the selling shareholder received the securities as underwriting compensation. In response to this comment, the Company revised the filing to specify that none of the selling shareholders is a broker dealer or underwriter for the transaction being registered. 42. Please identify each selling shareholder that is an affiliate of a broker dealer and represent that: · such selling stockholder purchased or will purchase the securities in the ordinary course of business, and 10 · at the time of purchase of such securities, the selling stockholder had or will have no agreement or understandings, directly or indirectly, with any person to distribute such securities or any securities issuable upon conversion or exercise. For each broker-dealer affiliates who cannot make these representations, please state that they are underwriters. In response to this comment, the Company updated the filing to identify each selling shareholder that is an affiliate of a broker-dealer and represent that such selling stockholders purchased or will purchase the securities in the ordinary course of business, and at the time of purchase of such securities, the selling stockholder had or will have no agreement or understandings, directly or indirectly, with any person to distribute such securities or any securities issuable upon conversion or exercise. 43. You state that you issued warrants to purchase 237,495 shares of common stock in a private placement completed on November 5, 2007 to your placement agent in exchange for their services.Please identify the placement agent. In response to this comment, the Company updated the filing to indicate that stock warrants were issued to two placement agents related to the private placement completed November 5, 2007, including 227,733 warrants to Griffin Securities and 9,762 warrants to Bridgeworks Capital. 44. You have included footnotes (1), (2) and (3) underneath the selling shareholder table.However, references to these footnotes do not appear in the table.Please revise accordingly. In response to this comment, the Company has updated the table and the footnotes in the filing to more accurately convey the information contained therein. 45. You state on page 27 that none of the selling shareholders has been one of your officers or directors.However, it appears on page 26 that Roger Cone, the President and Chief Scientific Officer of your company, as well as a director, is selling 33, 333 shares of common stock.Please revise your filing to accurately reflect that Roger Cone, a selling shareholder, currently serves as President, Chief Scientific Officer, and a director or your company in accordance with Item 507 of Regulation S-B. In response to this comment, the Company has updated the disclosure in the filing to indicate that Roger Cone is the President, Chief Scientific Officer, and Director of the Company, as well as a selling shareholder. 46. We note the fourth column of your selling shareholders table, which is labeled “total Number of Shares to be Offered for Selling Shareholder Account.”According to the table, this number of shares you are registering in this filing.Please revise your filing accordingly. 11 In response to this comment, the Company has updated fourth column of the selling shareholders table in the filing to accurately reflect the number of shares being registered in the filing. Directors, Executive Officers, Promoters and Control Persons, page 29 47. Please disclose when Dr. Kurtz began his employment AS A researcher at the Veteran’s Administration Hospital. In response to this comment, the Company updated the filing to indicate that Dr.
